Exhibit 10.11

ANAPLAN, INC.

CASH INCENTIVE PLAN

(AS ADOPTED EFFECTIVE NOVEMBER 30, 2018)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1.

 

BACKGROUND AND PURPOSE

   1

1.1

 

Effective Date

   1

1.2

 

Purpose of the Plan

   1

ARTICLE 2.

 

DEFINITIONS

   1 ARTICLE 3.  

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

   3

3.1

 

Selection of Participants

   3

3.2

 

Determination of Performance Period and Performance Goals

   3

3.3

 

Determination of Target Awards

   3

3.4

 

Determination of Payout Formula or Formulae

   3

3.5

 

Determination of Actual Awards

   3

3.6

 

Adjustments

   4 ARTICLE 4.  

PAYMENT OF AWARDS

   4

4.1

 

Right to Receive Payment

   4

4.2

 

Timing of Payment

   4

4.3

 

Form of Payment

   4

4.4

 

Payment in the Event of Death

   5 ARTICLE 5.  

ADMINISTRATION

   5

5.1

 

Committee Authority

   5

5.2

 

Decisions Binding

   5

5.3

 

Delegation by the Committee

   5 ARTICLE 6.  

GENERAL PROVISIONS

   5

6.1

 

Tax Withholding

   5

6.2

 

No Effect on Employment

   5

6.3

 

No Effect on Other Benefits

   6

6.4

 

Successors

   6

6.5

 

Nontransferability of Awards

   6 ARTICLE 7.  

DURATION, AMENDMENT AND TERMINATION

   6

7.1

 

Duration of the Plan

   6

7.2

 

Amendment, Suspension or Termination

   6 ARTICLE 8.  

LEGAL CONSTRUCTION

   6

8.1

 

Severability

   6

8.2

 

Requirements of Law

   6

8.3

 

Governing Law

   6

8.4

 

Captions

   6

Appendix A

 

Performance Metrics

   7

 

i



--------------------------------------------------------------------------------

ANAPLAN, INC.

CASH INCENTIVE PLAN

ARTICLE 1. BACKGROUND AND PURPOSE

1.1    Effective Date. The Plan was adopted by the Committee, became effective
immediately upon such adoption and is not subject to approval by the Company’s
stockholders.

1.2    Purpose of the Plan. The Plan is intended to motivate Participants to
achieve excellent short- and long-term financial performance for the Company and
its business units. The Plan provides Participants with the opportunity to earn
cash incentive awards for the achievement of goals relating to the performance
of the Company.

ARTICLE 2. DEFINITIONS

The following words and phrases shall have the following meanings, unless a
different meaning is plainly required by the context:

2.1    “Actual Award” means, as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.5 to increase, eliminate or reduce the
award otherwise indicated by the Payout Formula.

2.2    “Affiliate” means any corporation or other entity (including, without
limitation, partnerships and joint ventures) controlled by the Company.

2.3    “Base Salary” means, as to any Performance Period, the Participant’s
annualized rate of base salary at the end of the Progress Period and Performance
Period, , prorated for a partial Performance Period if the Participant was not
employed for the full duration of the Performance Period and shall exclude
relocation expenses, sign-on bonus, any other form of non-recurring bonus and
any other payments not considered part of the annual base salary. Base Salary
shall be calculated before both (a) deductions for taxes or benefits and
(b) deferrals of compensation pursuant to Company-sponsored plans or
Affiliate-sponsored plans.

2.4    “Board” means the Company’s Board of Directors.

2.5    “Committee” means the Compensation Committee of the Board.

2.6    “Company” means Anaplan, Inc., a Delaware corporation, or any successor
thereto.

2.7    “Disability” means a permanent disability, as determined for purposes of
the principal long-term disability insurance plan maintained by the Company for
the benefit of the Participant. If there is no such plan, Disability shall be
determined in accordance with a policy established by the Committee.



--------------------------------------------------------------------------------

2.8    “Employee” means a common-law employee of the Company or of an Affiliate,
whether such employee is so employed when the Plan is adopted or becomes so
employed after the adoption of the Plan.

2.9    “Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the
Company.

2.10    “Fiscal Year” means the fiscal year of the Company.

2.11    “Participant” means, as to any Performance Period, an Employee who has
been selected for participation in the Plan for that Performance Period pursuant
to Section 3.1.

2.12    “Payout Formula” means, as to any Performance Period, the formula or
payout matrix (or other measure) established by the Committee pursuant to
Section 3.4 in order to determine the Actual Awards (if any) to be paid to
Participants. The formula or matrix (or other measure) may differ from
Participant to Participant.

2.13    “Performance Period” means a Fiscal Year, or any longer or shorter
period determined by the Committee.

2.14    “Performance Goals” means the goal(s) determined by the Committee to be
applicable to a Participant for a Target Award for a Performance Period. As
determined by the Committee, the Performance Goal(s) may provide for a targeted
level or levels of achievement using the performance criteria specified by the
Committee. Such criteria shall be based on one or more of the performance
metrics set forth in Appendix A attached to the Plan or other criteria
determined by the Committee.

2.15    “Plan” means this Anaplan, Inc. Cash Incentive Plan, as set forth in
this instrument and as hereafter amended from time to time.

2.16    “Progress Payment” means a portion of the Target Award or Actual Award
determined in accordance with Section 3.5 that has been earned by the
Participant as of the end of the Progress Period, based on achievement of the
applicable Performance Goals, and that may be paid to the Participant during the
Performance Period.

2.17    “Progress Period” means a period shorter than and within the Performance
Period for which a Progress Payment may be made.

2.18    “Retirement” means, with respect to any Participant, a Termination of
Employment occurring in accordance with a policy or policies established by the
Committee from time to time.

2.19    “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period or Progress Period, as applicable,
expressed as a percentage of his or her Base Salary or a specific dollar amount,
as determined by the Committee in accordance with Section 3.3.

 

2



--------------------------------------------------------------------------------

2.20    “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including (without limitation) a termination by resignation, discharge, death,
Disability, Retirement or the disaffiliation of an Affiliate, but excluding a
transfer from the Company to an Affiliate or between Affiliates.

ARTICLE 3. SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1    Selection of Participants. The Committee shall select the Employees who
shall be Participants for any Performance Period. Participation in the Plan is
in the sole discretion of the Committee. Accordingly, an Employee who is a
Participant for a given Performance Period is in no way assured of being
selected for participation in any subsequent Performance Period.

3.2    Determination of Performance Period and Performance Goals. The Committee,
in its sole discretion, shall establish the duration of each Performance Period.
The Performance Period may differ from Participant to Participant and from award
to award. The Committee shall establish the Performance Goals applicable for
each Participant or a group of Participants for each Performance Period. Such
Performance Goals shall be set forth in writing and shall be based on one or
more of the performance metrics set forth in Appendix A attached to the Plan or
other criteria determined by the Committee. Any criteria used may be measured:
(a) in absolute terms; (b) in relative terms, including (without limitation) the
passage of time and/or against other companies or metrics; (c) on a per-share
basis; (d) against the performance of the Company as a whole or against
particular segments or products of the Company; (e) against personal performance
evaluations and/or (f) on a pre-tax or after-tax basis. Any Performance Goal may
be measured using generally accepted accounting principles or on a basis other
than generally accepted accounting principles. The applicable Performance Goals
during a Performance Period may differ from Participant to Participant and from
award to award.

3.3    Determination of Target Awards. To the extent applicable, the Committee
shall establish a Target Award for each Participant for each Performance Period.
Such Target Award shall be set forth in writing.

3.4    Determination of Payout Formula or Formulae. The Committee shall
establish a Payout Formula or Formulae for purposes of determining the Actual
Award (if any) payable to each Participant. Each Payout Formula shall: (a) be in
writing; (b) be based on a comparison of actual performance to the Performance
Goals; (c) provide for the payment of a Participant’s Target Award if the
Performance Goals for the Performance Period are achieved at the predetermined
level; and (d) provide for the payment of an Actual Award greater than or less
than the Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Achievement of
specified levels of the Performance Goals will result in an Actual Award, as
determined by the Committee, provided, however, that the maximum bonus award
payable to any Participant with respect to such a Performance Period shall not
exceed $4,000,000.

3.5    Determination of Actual Awards. After the end of each Performance Period
or, to the extent that Progress Payments will be made, after the end of each
Progress Period,

 

3



--------------------------------------------------------------------------------

the Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Performance Period or Progress Period, as
applicable, were achieved or exceeded, as determined by the Committee. The
Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance that has been certified by the
Committee. Any contrary provision of the Plan notwithstanding, the Committee
may: (a) reduce or eliminate the Actual Award that otherwise would be payable
under the Payout Formula; (b) determine whether or not any Participant will
receive an Actual Award in the event that the Participant incurs a Termination
of Employment before such Actual Award or Progress Payment is to be paid
pursuant to Section 4.2; or (c) determine to pay an Actual Award to any
Participant based upon the satisfaction of any subjective or objective criteria
that the Committee deems appropriate, including with respect to any subjective
or objective criteria relating to any new or completed Performance Period.    

3.6    Adjustments. The Committee may adjust the results under any Performance
Goal to mitigate the effects of material, unusual or non-recurring gains and
losses, accounting charges or other extraordinary events that were not budgeted
and were not foreseen at the time the applicable Performance Goals were set,
such as merger or acquisition related charges, charges for restructuring and
reorganization plans, discontinued business operations, extraordinary items and
all items of gain, loss or expense determined to be extraordinary or unusual in
nature or related to the disposal of a segment of a business or significant part
of a business, or related to a change in accounting principle (including the
cumulative effect of accounting changes) in each case. The Committee may
appropriately adjust any evaluation of Performance Goals to exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs;
(b) litigation, claims, judgments or settlements; (c) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results; (d) accruals for reorganization and restructuring programs or
accruals of any amounts for payment under the Plan; (e) mergers or acquisitions;
and (f) any other extraordinary, unusual or non-recurring items.

ARTICLE 4. PAYMENT OF AWARDS

4.1    Right to Receive Payment. Each Actual Award or Progress Payment that may
become payable under the Plan shall be paid solely from the general assets of
the Company or the Affiliate that employs the Participant (as the case may be),
as determined by the Company. No amounts awarded or accrued under the Plan shall
be funded, set aside or otherwise segregated prior to payment. The obligation to
pay Actual Awards or Progress Payments under the Plan shall at all times be an
unfunded and unsecured obligation of the Company. Participants shall have the
status of general creditors of the Company or the Affiliate that employs the
Participant. Nothing contained herein shall be construed as a contract of
employment or deemed to give any Participant the right to be retained in the
employ of the Company.

4.2    Timing of Payment. Subject to Section 3.5, payment of each Actual Award
or Progress Payment shall be made as soon as administratively practicable, but
in no event later than two and one-half months after the end of the Company
fiscal year to which such Actual Award or Progress Payment relates.

4.3    Form of Payment. Each Actual Award or Progress Payment shall be paid in
cash (or its equivalent) in a single lump sum.

 

4



--------------------------------------------------------------------------------

4.4    Payment in the Event of Death. If a Participant dies before receiving an
Actual Award or Progress Payment (determined under Section 3.5) that was
scheduled to be paid before his or her death for a prior Performance Period or
Progress Period, then the Actual Award or Progress Payment shall be paid to the
Participant’s designated beneficiary or, if no beneficiary has been designated,
to the administrator or representative of his or her estate. Any beneficiary
designation or revocation of a prior designation shall be effective only if it
is in writing, signed by the Participant and received by the Company prior to
the Participant’s death.

ARTICLE 5. ADMINISTRATION

5.1    Committee Authority. The Plan shall be administered by the Committee,
subject to Section 5.3. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including (without limitation) the power to: (a) determine which Employees shall
be granted awards; (b) prescribe the terms and conditions of the awards;
(c) interpret the Plan; (d) adopt such procedures and sub-plans as are necessary
or appropriate to permit participation in the Plan by Employees who are foreign
nationals or employed outside of the United States; (e) adopt rules for the
administration, interpretation and application of the Plan; (f) correct any
defect, omission or inconsistency in the Plan in a manner and to the extent it
shall deem necessary or expedient to the make the Plan fully effective;
(g) exercise such powers and perform such acts as the Committee deems necessary,
desirable, convenient and expedient to promote the best interests of the Company
that are not in conflict with the Plan and (h) interpret, amend or revoke any
such rules.

5.2    Decisions Binding. All determinations and decisions made by the
Committee, the Board or any delegate of the Committee pursuant to the provisions
of the Plan shall be final, conclusive and binding on all persons and shall be
given the maximum deference permitted by law.

5.3    Delegation by the Committee. The Committee, on such terms and conditions
as it may provide, may delegate all or part of its authority and powers under
the Plan to one or more directors and/or employees of the Company.

ARTICLE 6. GENERAL PROVISIONS

6.1    Tax Withholding. The Company or an Affiliate, as applicable, shall
withhold all required taxes from an Actual Award or Progress Payment, including
any federal, state, local or other taxes.

6.2    No Effect on Employment. Nothing in the Plan shall: (a) interfere with or
limit in any way the right of the Company or an Affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause; or (b) modify the at-will basis of any applicable Participant’s at-will
employment with the Company or any Affiliate. The Company (on behalf of itself
and on behalf of each of its Affiliates) expressly reserves the right, which may
be exercised at any time and without regard to when during or after a
Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect that such treatment might have upon him or her as a Participant.

 

5



--------------------------------------------------------------------------------

6.3    No Effect on Other Benefits. Except as expressly set forth in a
Participant’s employment agreement with the Company, any Actual Awards or
Progress Payments under the Plan shall not be considered for the purpose of
calculating other benefits to which such Participant may be entitled, including:
(a) any termination, severance, redundancy or end-of-service payments; (b) other
bonuses or long-service awards; (c) overtime premiums; (d) future Base Salary.

6.4    Successors. All obligations of the Company and any Affiliate under the
Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a merger, consolidation, direct or indirect purchase
of all or substantially all of the business or assets of the Company or such
Affiliate, or any similar transaction.

6.5    Nontransferability of Awards. No award granted under the Plan shall be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution or to the limited
extent provided in Section 4.4. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

ARTICLE 7. DURATION, AMENDMENT AND TERMINATION

7.1    Duration of the Plan. The Plan shall commence on the date specified
herein and shall remain in effect thereafter until terminated pursuant to
Section 7.2.

7.2    Amendment, Suspension or Termination. The Board or the Committee may
amend, suspend or terminate the Plan, or any part thereof, at any time and for
any reason. No award may be granted during any period of suspension or after
termination of the Plan.

ARTICLE 8. LEGAL CONSTRUCTION

8.1    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

8.2    Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities markets as may be required.

8.3    Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of California, without regard to
their conflict-of-law provisions.

8.4    Captions. Captions are provided herein for convenience only and shall not
serve as a basis for interpretation or construction of the Plan.

8.5    Compensation Recovery for Fraud or Misconduct. In the event the Company
adopts any policy related to the recovery of compensation in the event of fraud
or other misconduct, any Actual Awards or Progress Payments payable thereafter
under the Plan shall be subject to such policy as in effect from time to time,
and the terms and conditions of such policy shall be incorporated into the Plan.

 

6



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE METRICS

The Committee may establish Performance Goals derived from the following
metrics:

 

•  

Backlog

 

•  

Bookings (including annual or total contract value bookings)

 

•  

Cash

 

•  

Cash and short-term investments

 

•  

Cash flow return on investment

 

•  

Comparisons with various stock market indices

 

•  

Customer satisfaction

 

•  

Deferred revenue

 

•  

Earnings or earnings per share (including earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes, depreciation and
amortization)

 

•  

Economic value added

 

•  

Expenses or expense reductions

 

•  

Free cash flow or free cash flow per share

 

•  

Gross margin

 

•  

Gross profits

 

•  

Headcount

 

•  

Implementation, completion or attainment of measurable objectives with respect
to research, development, products, projects or recruiting and maintaining
personnel

 

•  

Market capitalization

 

•  

Market share

 

•  

Net earnings

 

•  

Net income (before or after taxes)

 

•  

Net operating income (before or after taxes)

 

•  

Operating income

 

•  

Operating margin or cash margin

 

•  

Operating profit/loss (on a GAAP or non-GAAP basis)

 

•  

Operating ratio

 

•  

Other standards of financial performance

 

•  

Personal performance evaluations

 

•  

Pre- or after-tax income (before or after allocation of corporate overhead and
bonus)

 

•  

Reductions in costs

 

7



--------------------------------------------------------------------------------

•  

Return on assets, investments or capital employed

 

•  

Return on equity

 

•  

Revenue

 

•  

Revenue excluding total advertising cost

 

•  

Stock price

 

•  

Total expenses

 

•  

Total stockholder return

 

•  

Working capital

 

•  

Increases or growth in any of the foregoing

 

8